Per Curiam.

The appellant contends that the decision of the Board of Tax Appeals is unreasonable and unlawful *43because the board failed to consider all the evidence in determining the true value in money of the subject-property and because the board rejected all the testimony of the appellant’s expert witness.
A complete and careful examination of the entire record in this cause discloses that the finding of the Board of Tax Appeals is supported by creditable and substantial evidence and that the decision of the Board of Tax Appeals is not unreasonable or unlawful.
The decision of the board is, therefore, affirmed on authority of Bd. of Revision v. Fodor, 15 Ohio St. 2d 52.

Decision affirmed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert and Brown, JJ., concur.